Citation Nr: 0803564	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen the claim of service connection for a 
gastrointestinal disorder and, if so, whether service 
connection is warranted for the claimed disability.

2.	Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
June 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1. In a decision dated June 1985, the RO denied service 
connection for a stomach condition based on the finding 
that the veteran was not then diagnosed with a stomach 
condition; the veteran did not appeal the June 1985 
decision within one year of being notified.

2. Evidence submitted since the June 1985 rating decision, 
not previously considered, is of such significance that it 
must be considered to fairly decide the merits of the 
claim.

3. A gastrointestinal disorder, claimed as gastroesophageal 
reflux disease and spastic colitis, was not manifested in 
service, and there is no etiological relationship between 
the veteran's current gastrointestinal disorder and his 
active service.
    
4. The veteran does not have a left ankle disorder that is 
etiologically related to active service. 







CONCLUSIONS OF LAW

1. The June 1985 RO decision denying the claim of service 
connection for a stomach condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

2. The evidence received subsequent to the June 1985 RO 
decision is new and material and the claim of service 
connection for a gastrointestinal disorder is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

3. A gastrointestinal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

4. A left ankle disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2004.  
The RO's April 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes the veteran was not provided sufficient 
notice as to what is needed in terms of new and material 
evidence so as to satisfy he notice provisions of Kent.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as the 
Board is reopening the claim of service connection for a 
gastrointestinal disorder, this lack of notice poses no risk 
of prejudice to the veteran and should not prevent a decision 
on this matter.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Kenosha 
VA Outpatient Clinic (VAOC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained.  The veteran was afforded VA examinations 
in July and August 2004 and June 2006.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.  New and Material Evidence

The veteran seeks service connection for a gastrointestinal 
disorder.  This claim was previously considered and denied in 
a June 1985 rating decision.  The veteran did not appeal this 
decision; therefore, the June 1985 decision is final.  38 
U.S.C.A.       § 7103(a); 38 C.F.R. § 20.1103 (2007).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  The credibility of the evidence is 
presumed in determining whether new and material evidence has 
been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the previous denial of 
service connection for a stomach condition consisted solely 
of the veteran's service medical records; he had failed to 
report for a January 1985 VA examination.  While there was 
evidence of gastrointestinal complaints during service, there 
was no evidence included in the record showing that the 
veteran was diagnosed with a gastrointestinal disorder at the 
time of the July 1985 decision.  As such, service connection 
was denied on the basis that no disability was demonstrated. 

In support of his claim to reopen, the veteran has submitted 
VA treatment records from the Kenosha VAOC and July 2004 and 
June 2006 VA examinations reflecting a current diagnosis of a 
gastrointestinal disorder.  Thus, the veteran has now 
established a current disability for which service connection 
may be granted.  As such, the evidence received since the 
July 1985 RO decision is new and material and is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, pursuant to 38 C.F.R. § 156, new and material 
evidence has been submitted, and the claim for service 
connection for a gastrointestinal disorder must be reopened.  
The Board will now address the claim on the merits.

II.  Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Gastrointestinal Disorder

The veteran maintains that he currently suffers from a 
gastrointestinal disorder as a direct result of his active 
service.  Specifically, he asserts that his currently 
diagnosed gastrointestinal disorder is a result of drinking 
contaminated water during his service in Vietnam.  

While the evidence reveals that the veteran currently suffers 
from a gastrointestinal disorder, diagnosed as 
gastroesophageal reflux disease (GERD) and spastic colitis, 
the competent, probative evidence of record does not 
etiologically link the veteran's current disability to his 
service or any incident therein.  Service medical records 
indicate the veteran sought treatment for diarrhea, nausea 
and fever in May 1968.  A May 1970 separation physical 
indicates no abnormalities.  In addition, a March 1981 Report 
of Medical History, completed and signed by the veteran in 
conjunction with Army Reserve service, indicates no incidence 
of stomach, liver or intestinal trouble.

The veteran claims he continued to experience 
gastrointestinal troubles after separation from service.  
However, there is no evidence of record that he sought 
treatment for or was diagnosed with a gastrointestinal 
disorder until March 2004, over 30 years post-service.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue. See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).

The veteran was afforded a VA examination in July 2004, 
during which the examiner noted the veteran's gastroenteritis 
during service was an acute episode with no recurrence.  
After reviewing the veteran's service medical records and 
claims folder, the July 2004 VA physician opined that the 
veteran's GERD symptoms are not related to, caused by or 
aggravated by the episode suffered in service. 

The veteran stated in his January form VA-9 that he does not 
suffer from GERD, but rather an absorption disorder, and was 
scheduled for a second VA examination.  The June 2006 VA 
examiner noted that no malabsorption problems were indicated 
on laboratory studies and diagnosed the veteran with spastic 
colitis unrelated to active military service.

In sum, the Board finds that there is no evidence of a 
chronic gastrointestinal disorder in service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
veteran's current gastrointestinal disorder and his episode 
of gastroenteritis during active service.  The preponderance 
of the evidence is against this aspect of the veteran's 
claim.  The veteran has produced no competent evidence or 
medical opinion in support of his claim that his present 
gastrointestinal disorder is the result of in-service injury 
or illness, and the length of time between his service and 
treatment weighs against granting the veteran's claim.  

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed gastrointestinal disorder arises from 
his in-service illness.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Left Ankle Disorder

The veteran maintains he currently suffers from a disorder of 
the left ankle as a result of an in-service injury.  He 
asserts he continues to experience residuals of a left ankle 
injury sustained in a helicopter crash in Vietnam.

The veteran was afforded VA examinations in August 2004 and 
June 2006, during which he reported occasional pain and 
rolling of his left ankle.  Both examiners reported that x-
rays showed the veteran's left ankle to be normal.  The Board 
notes that the August 2004 examiner diagnosed the veteran 
with chronic mild left ankle strain.  However, the examiner 
noted that the veteran had completely recovered from his 
ankle injury during active service and there is no evidence 
of chronicity of symptoms related to his in-service injury.  
The examiner then opined that the veteran's current left 
ankle strain is more likely related to his post-military 
strain injuries as opposed to an in-service injury.

In sum, while the record shows the veteran suffered from an 
ankle injury during service, there is no competent medical 
evidence included in the record indicating that his currently 
diagnosed chronic left ankle strain is etiologically related 
to his in-service injury.  As the only competent medical 
opinion included in the record finds against an etiological 
link, the preponderance of the evidence is against the 
veteran's claim.  

The Board acknowledges that the veteran himself has claimed 
he suffers from a left ankle disorder as a result of his 
active service.  However, as noted above, as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  See Espiritu, 2 Vet. 
App. 492.  Consequently, lay assertions of medical diagnosis 
or etiology cannot constitute evidence upon which to grant 
the claim for service connection.  See Lathan, 7 Vet. App. at 
365.  

In light of the August 2004 VA examiner's negative opinion, 
and the lack of a competent medical opinion supporting the 
veteran's claim, the weight of the evidence shows that the 
veteran's currently diagnosed chronic left ankle strain is 
not etiologically related to his in-service injury.  As a 
preponderance of the evidence is against the claim for 
service connection for a left ankle disorder, the benefit of 
the doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

New and material evidence having been submitted, the claim of 
service connection for a gastrointestinal disorder is 
reopened.

Service connection for a gastrointestinal disorder is denied.

Service connection for a left ankle disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


